Exhibit 10.4


January 2, 2020
Mr. William Haines
370 Grieson Road
Honey Brook, PA 19344
Dear Tim:
We are pleased to extend to you an offer of employment to join USA Technologies,
Inc. ("USAT") as Chief Human Resources Officer ("CHRO"). In your rote as CHRO
you will report to me. Your first day of employment will be January 13, 2020.
The following are the terms of your employment:
•
Your annual base salary will be $210,000.

•
Signing bonus of 7,500 restricted shares of USAT common stock which would vest
as follows: one-third on the first annual anniversary of your employment
commencement date; one-third on the second annual anniversary of your employment
commencement date; and one-third on the third annual anniversary of your
employment commencement date. The award of the restricted shares would be
subject to and contingent upon approval by the USAT Board of Directors.

•
You will participate in the Short-Term Incentive ("STI") Plan for USAT's
executive officers. If the target goals would be achieved, you would earn a cash
bonus equal to 30% of your base salary. This award is subject to the terms and
conditions of the STI Plan. For fiscal year 2020, your STI award would be
pro-rated from your start date through the end of USAT's fiscal year ended June
30, 2020.

•
You will participate in the Long-Term Incentive Stock Plan ("LTI") for USAT's
executive officers. If the year-over-year percentage target goals would be
achieved, you would earn an equity award with a value on the last day of the
applicable fiscal year equal to 30% of your base salary. This award is subject
to the terms and conditions of the LTI Plan. For fiscal year 2020, your LTI
award would be pro-rated from your start date through the end of USAT's fiscal
year ended June 30, 2020.

•
The Compensation Committee of USAT's Board of Directors, in consultation with
the Chief Executive Officer, shall annually review your compensation.

•
You would be covered by and entitled to all of the fringe benefits that are
generally available to USAT employees, including health insurance, dental
insurance, group life





--------------------------------------------------------------------------------






and disability insurance, and matching 401(k) plan. Please note that USAT's
benefits program is subject to change and any such change would supersede this
letter. You shall be entitled to an initial PTO benefit of 23 days effective
upon the commencement of your employment with USAT.
•
You will be covered as an executive officer of USAT under our Directors and
Officers liability insurance policy.

•
Employment with USAT is at-will, which means that either you or USAT may end the
relationship at any time for any or no reason. Notwithstanding the foregoing,
and other than a termination of your employment for cause (which shall not
require any prior notice), USAT will provide you with at least sixty (60) days
prior notice of the termination of your employment for any or no reason. The
term "cause" shall mean any of the following have occurred or exist as
determined by USAT: (A) your fraud, gross malfeasance, or willful misconduct,
with respect to USATs business; (B) any material breach by you of this letter or
any policy of USAT; (C) any violation by you of any law, rule or regulation,
which violation results or could reasonably be expected to result in material
harm to the business or reputation of USAT; (D) conviction of or the entry of a
guilty plea or plea of no contest to any felony or to any other crime involving
moral turpitude; (E) any intentional misapplication by you of USATs funds, or
any material act of dishonesty committed by you; or (F) any other action by you
that, in the reasonable judgment of USAT, is damaging or detrimental in a
significant way to USAT's business or reputation. For the purposes of the
foregoing sentence, the term USAT shall mean and include any affiliate (as such
term is defined in Rule 144 under the Securities Act of 1933) of USAT, whether
on the date of this letter or in the future, including but not limited to
Cantaloupe Systems, Inc.

Notwithstanding the foregoing, if your employment shall be terminated by USAT
for any reason other than for cause (as defined above) or death, you shall be
entitled to receive a severance payment equal to six (6) months of your base
monthly salary (in addition to the minimum of sixty (60) days prior notice of
termination referred to above). The severance payment shall be conditioned upon
your signing and delivering to USAT (and not revoking) a release of any and all
claims, suits, or causes of action against USAT and its affiliates, in such form
as shall be provided to you by USAT. The severance payment would be paid to you
over a six (6) month period in accordance with USAT's regular employee payroll
practices and would be subject to standard and customary payroll deductions.
•
You will devote your full time, energy, skills and attention to the business of
USAT, and shall not be engaged or employed in any other business activity
whatsoever, whether or not such activity is pursued for gain, profit or other
pecuniary advantage.







--------------------------------------------------------------------------------






•
Except in connection with your duties as CHRO, you shall not, directly or
indirectly, at any time from and after the date hereof, and whether or not your
employment with USAT has been terminated or has expired for any reason
whatsoever, make any use of, exploit, disclose, or divulge to any other person,
firm, or corporation, any confidential information, including but not limited
to, proprietary information, trade secret, business secret, financial
information, financial projections, documents, process, procedures, know-how,
data, marketing information, marketing methods, marketing means, software
information, intellectual property, special arrangement, or any other
confidential information concerning the business or policies of USAT, or
concerning USAT's customers, clients, accounts, or suppliers, that you learned
as a result of, in connection with, through your employment with, or through
your affiliation with USAT, but not information that can be shown through
documentary evidence to be in the public domain, or information that falls into
the public domain, unless such information falls into the public domain by your
direct or indirect disclosure or other acts. You agree to use your best
endeavors to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from USAT's
premises, whether physically or electronically, without the express written
permission of USAT. For any and all purposes of this paragraph, the term USAT
shall mean and include any affiliate (as such term is defined in Rule 144 under
the Securities Act of 1933) of USAT, whether on the date of this letter or in
the future, including but not limited to Cantaloupe Systems, Inc.

•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will not (a) directly or indirectly,
solicit for hire for any business entity other than USAT, any person employed by
USAT as of the date of termination or expiration of your employment; or (b)
directly or indirectly interfere with USATs relations with any person employed
by USAT as of the date of termination or expiration of your employment with
USAT. Such restriction shall not limit any employee or candidate responding to a
general job posting. For all purposes of this paragraph, the term USAT shall
mean and include any affiliate (as such term is defined in Rule 144 under the
Securities Act of 1933) of USAT, whether on the date of this letter or in the
future, including but not limited to, Cantaloupe Systems, Inc.

•
For a one-year period following termination or expiration of your employment
with USAT for any reason whatsoever, you will be prohibited from soliciting any
of USAT's customers in connection with engaging in a business competing with or
similar to that of USAT as conducted as of the date of the termination or
expiration of your employment, including but not limited to, delivering services
or products to unattended retail locations, and any related production,
promotion, marketing, or sales activities relating thereto. For all purposes of
this paragraph, the term USAT shall mean and include any affiliate (as such term
is defined in Rule 144 under the Securities Act of 1933) of USAT, whether on the
date of this letter or in the future, including but not limited to, Cantaloupe
Systems, Inc.







--------------------------------------------------------------------------------






•
You acknowledge that any breach by you of the obligations set forth in this
letter would substantially and materially impair and irreparably harm your
business and goodwill; that such impairment and harm would be difficult to
measure; and, therefore, total compensation in solely monetary terms would be
inadequate. Consequently, you agree that in the event of any breach or any
threatened breach by you of any of the provisions of this letter, USAT shall be
entitled, in addition to monetary damages or other remedies, and without posting
bond, to equitable relief, including injunctive relief, and to the payment by
you of all costs and expenses incurred by USAT in enforcing the provisions
thereof, including attorneys' fees. The remedies granted to USAT in this letter
are cumulative and are in addition to remedies otherwise available to USAT at
law or in equity.

•
You acknowledge that you will be subject to the following policies of USAT:
Employee Manual; Code of Business Conduct and Ethics; Blackout Period and
Notification Policy; and Stock Ownership Guidelines for Directors and Executive
Officers as well as any other applicable policies that may be adopted by USAT
from time to time. As CHRO, you would also be required to file statements of
beneficial ownership of USAT securities pursuant to Section 16(a) of the
Securities Exchange Act of 1934.

•
Nothing in this letter prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before any federal, state, or local government agency. You further
understand that this letter does not limit your ability to make any disclosures
that are protected under the whistleblower provisions of federal law or
regulation. This letter does not limit your right to receive an award for
information provided to any governmental agencies.

•
If any term or provision of this letter or the application thereof to any person
or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this letter or the application of any such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this letter shall be valid and enforceable to the fullest extent permitted by
law.

•
You represent and warrant to USA that you are not as of the date of this letter
a party to or subject to any employment, non-compete, or similar agreement that
would limit or prohibit, in whole or in part, the performance of your employment
duties or responsibilities.

This letter constitutes our entire agreement and understanding regarding the
matters addressed herein, and merges and supersedes all prior or contemporaneous
discussions, agreements and understandings of every nature between us regarding
these matters. This letter may only be modified by an agreement in writing
executed by both USAT and you.






--------------------------------------------------------------------------------






This letter will be governed by, and enforced in accordance with, the laws of
the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.
The rights and obligations of both parties under this Agreement shall inure to
the benefit of, and shall be binding upon, their respective personal
representatives, heirs, successors and assigns. This Agreement, or any part
hereof, may be assigned by USAT without your consent. This Agreement, or any
part thereof, may not be assigned by you.
Your employment with USAT will also be subject to a satisfactory background
investigation to be conducted by USAT.
Tim, we are very much looking forward to your joining the USA team! Please
indicate your written acceptance by signing this letter and returning it to me
by email.
Sincerely,
USA Technologies, Inc.
By: /s/ Donald W. Layden, Jr.
Donald W. Layden, Jr., Interim Chief Executive Officer






Accepted and Agreed to:


/s/ William Haines
William Haines


Dated: 1/7/2020    






--------------------------------------------------------------------------------









